Upon consideration of the alternative petition filed on the 24th day of May 2005 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 30th day of June 2005."
Upon consideration of the petition filed on the 24th day of May 2005 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals as to additional issues pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 30th day of June 2005."
Upon consideration of the petition filed by Petitioner on the 24th day of May 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in Conference this the 30th day of June 2005."